DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications: the Amendment filed April 4, 2022.
	Claims 1-2, 4-8, 12-14 and 16-17 are pending.  Claims 3, 9-11, 15 and 18-21 are canceled.  Claims 1-2, 4-8, 12-14 and 16-17 are amended.  Claims 1, 7 and 14 are independent.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 received on August 31, 2020.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Goda et al. (U.S. 8,619,474; hereinafter “Goda”) in view of Lee (U.S. 2018/0068733).
	Regarding independent claim 1, Goda teaches a memory device (Fig. 10), comprising:
	a memory cell array (Fig. 10: 1030) including a plurality of memory cells (Figs. 3A-3B: 302);
	a peripheral circuit (Fig. 10: 1044, 1046, 1050 and 1055) configured to perform a plurality of program operations (see col. 3, ll. 64-67 and col. 4, ll. 1-52) to program the plurality of memory cells to a plurality of program states (see col. 3, ll. 64-67 and col. 4, ll. 1-14); and
	a control logic (Fig. 10: 1010, 1040, 1060 and 1070) configured to, during a program operation of the plurality of program operations for a selected program state among the plurality of program states (Fig. 3A: programming cells 3201 and 3203), control the peripheral circuit to:
	program, to the selected program state, first memory cells that target a first program state immediately higher than the selected program state among the plurality of memory cells, using a first verify voltage corresponding to the selected program state (Figs. 3A-3B: cells 3201 and 3203 are selected to be programmed to its intended programmed state at the same time, a verify operation is performed to determine if the cells reach their intended programmed state, cell 3201 reach the intended programmed state for cell 3201, however further programming needs to be performed on cell 3203 to reach the intended programmed state of cell 3203, see col. 4, ll. 15-34, col. 5, ll. 5-36, and col. 6, ll. 6-17).
	However, Goda is silent with respect to program, to a pre-program state higher than the first program state, second memory cells that target each of second program states higher than the first program state among the plurality of memory cells, using a second verify voltage corresponding to the first program state.
	Similar to Goda, Lee teaches a memory device (Fig. 1) comprising a memory cell array (Fig. 1: 110) including a plurality of memory cells (see pages 3-4, par. 0055), and a peripheral circuit (Fig. 1: 120, 130, 140 and 150) configured to perform a plurality of program operations to program the plurality of memory cells to a plurality of program states (see Abstract).
	Furthermore, Lee teaches program, to a pre-program state higher than the first program state (Fig. 5: one or more memory cells are preprogram to a preprogram state PS3’ higher than PS1, see page 5, par. 0080), second memory cells that target each of second program states higher than the first program state among the plurality of memory cells (Fig. 5: one or more memory cells to be programmed to the third program state PS3 among the target memory cells and checking whether the threshold voltages of all of the one or more memory cells exceed the preprogram reference voltage RV3), using a second verify voltage corresponding to the first program state (Fig. 5: RV3).
Since Lee and Goda are from the same field of endeavor, the teachings of Lee would have been recognized in the pertinent art of Goda.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Lee with the teachings of Goda for the purpose of reduce effects of interference and disturbance from adjacent memory cells during a program operation, see Lee page 1, par. 0006.
Regarding claim 4, Goda in combination with Lee teaches the limitations with respect to claim 1.
Furthermore, Lee teaches wherein the pre-program state is a program state adjacent to the selected program state (Fig. 5: PS3’ is adjacent to PS3).
Regarding independent claim 7, Goda teaches a memory device (Fig. 10), comprising:
a memory cell array (Fig. 10: 1030) including a plurality of memory cells (Figs. 3A-3B: 302);
a peripheral circuit (Fig. 10: 1044, 1046, 1050 and 1055) configured to perform a plurality of program operations (see col. 3, ll. 64-67 and col. 4, ll. 1-52) to program the plurality of memory cells to a plurality of program states (see col. 3, ll. 64-67 and col. 4, ll. 1-14); and
a control logic (Fig. 10: 1010, 1040, 1060 and 1070) configured to, during a program operation of the plurality of program operations for a first program state among the plurality of program states (Fig. 3A: programming cells 3201 and 3203), control the peripheral circuit to:
program, to the first program state, first memory cells that target the first program state among the plurality of memory cells, using a first verify voltage corresponding to the first program state (Figs. 3A-3B: cells 3201 and 3203 are selected to be programmed to its intended programmed state at the same time, a verify operation is performed to determine if the cells reach their intended programmed state, cell 3201 reach the intended programmed state for cell 3201, however further programming needs to be performed on cell 3203 to reach the intended programmed state of cell 3203, see col. 4, ll. 15-34, col. 5, ll. 5-36, and col. 6, ll. 6-17).
However, Goda is silent with respect to program, to a pre-program state higher than the first program state, second memory cells that target each of second program states higher than the first program state among the plurality of memory cells, using a second verify voltage corresponding to a second program state that is immediately higher than the first program state among the second program states.
Similar to Goda, Lee teaches a memory device (Fig. 1) comprising a memory cell array (Fig. 1: 110) including a plurality of memory cells (see pages 3-4, par. 0055), and a peripheral circuit (Fig. 1: 120, 130, 140 and 150) configured to perform a plurality of program operations to program the plurality of memory cells to a plurality of program states (see Abstract).
	Furthermore, Lee teaches program, to a pre-program state higher than the first program state (Fig. 5: one or more memory cells are preprogram to a preprogram state PS3’ higher than PS1, see page 5, par. 0080), second memory cells that target each of second program states higher than the first program state among the plurality of memory cells (Fig. 5: one or more memory cells to be programmed to the third program state PS3 among the target memory cells and checking whether the threshold voltages of all of the one or more memory cells exceed the preprogram reference voltage RV3), using a second verify voltage corresponding to a second program state that is immediately higher than the first program state among the second program states (Fig. 5: RV3).
Since Lee and Goda are from the same field of endeavor, the teachings of Lee would have been recognized in the pertinent art of Goda.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Lee with the teachings of Goda for the purpose of reduce effects of interference and disturbance from adjacent memory cells during a program operation, see Lee page 1, par. 0006.
Regarding claim 8, Goda in combination with Lee teaches the limitations with respect to claim 7.
Furthermore, Lee teaches wherein the pre-program state is a program state adjacent to the first program state (Fig. 5: PS3’ is adjacent to PS1).
Allowable Subject Matter
Claims 2, 5-6 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claim 2, there is no teaching or suggestion in the prior art of record to provide the recited control logic is configured to, during the program operation, control the peripheral circuit to program, to the first program state, third memory cells that target the selected program state among the plurality of memory cells, and the first memory cells, using the first verify voltage.
With respect to claim 5, there is no teaching or suggestion in the prior art of record to provide the recited peripheral circuit sequentially performs a verify operation for the selected program state by applying the first verify voltage to the first memory cells and a verify operation for the pre-program state by applying the second verify voltage to the second memory cells, during the program operation.
With respect to claim 6, there is no teaching or suggestion in the prior art of record to provide the recited peripheral circuit sequentially performs the plurality of program operations corresponding to the plurality of program states in a sequence from a program operation corresponding to a program state in which a threshold voltage distribution is low.
With respect to claim 12, there is no teaching or suggestion in the prior art of record to provide the recited peripheral circuit sequentially performs a verify operation for the first program state by applying the first verify voltage to the first memory cells and a verify operation for the pre-program state by applying the second verify voltage to the second memory cells, during the program operation.
With respect to claim 13, there is no teaching or suggestion in the prior art of record to provide the recited peripheral circuit sequentially performs the plurality of program operations corresponding to the plurality of program states in a sequence from a program operation corresponding to a program state in which a threshold voltage distribution is low.
Claims 14 and 16-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 14, there is no teaching or suggestion in the prior art of record to provide the recited step of programming third memory cells, that target each of third program states higher than the second program state among the plurality of memory cells, using a second verify voltage corresponding to the program state, in combination with the other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments with respect to claims 1, 4 and 7-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone number is (571)272-0877. The examiner can normally be reached 7:00AM-3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alfredo Bermudez Lozada/           Primary Examiner, Art Unit 2825